Citation Nr: 9903648	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bronchial asthma, currently evaluated as 60 percent 
disabling, including a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim of entitlement to an 
increased evaluation for service-connected bronchial asthma, 
and denied the claim of a total rating based on individual 
unemployability.  A notice of disagreement was submitted in 
March 1994.  In April 1994, a statement of the case was 
issued and the veteran's substantive appeal was received.  In 
July 1994, the veteran appeared and testified before a 
hearing officer sitting at the RO.  The Board remanded the 
case for further development in June 1996, February 1997 and 
March 1998.  In March 1998, additional evidence was submitted 
with the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1998). 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected bronchial asthma is not 
more than severe; FEV-1 is not less than 40 percent of that 
predicted, FEV-1/FVC is not less than 40 percent; it is not 
shown that he has more than one attack per week with episodes 
of respiratory failure, or that he requires daily use of 
systemic high-dose corticosteroids or immunosuppressive 
medications, or at least monthly visits to a physician for 
required care of exacerbations.

3.  The veteran does not have very frequent asthma attacks 
with severe dyspnea on slight exertion between attacks, and 
does not have marked loss of weight or other evidence of 
severe impairment of health due to asthma.

4.  The veteran's sole service-connected disability, 
bronchial asthma, is rated as 60 percent disabling.  

5.  The veteran has not worked since the late 1970s; he has 
work experience as a business manager and management analyst; 
and he holds a college degree and a master's degree in 
business administration.  

6.  The veteran's service-connected bronchial asthma does not 
prevent him from engaging in substantially gainful employment 
compatible with his work experience and education.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent for 
service-connected bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7 (1998); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97 Diagnostic Code 
6602 (effective as of October 7, 1996).

2.  The requirements for a total rating based on individual 
unemployability due to service-connected bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1996); 38 
C.F.R. §§ 3.340, 3.341, 4.1, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document treatment for asthma, as 
well as a determination that the condition existed prior to 
the veteran's period of service.  In support of his claim of 
service connection for bronchial asthma, the veteran 
submitted lay statements from those familiar with his health 
prior to and after service, as well as an August 1946 note 
from Dr. Leo Tylec reflecting an opinion that the veteran 
incurred bronchial asthma during service.  A November 1946 VA 
examination revealed a diagnosis of asthmatic bronchitis by 
history.  In a February 1947 letter, Dr. Sidney W. Jennes 
noted that the veteran had been under his care since October 
1946 and that he diagnosed the veteran with bronchial asthma 
and hay fever.  A VA examination conducted in 1969 revealed 
findings of mildly symptomatic bronchial asthma.  By a July 
1969 administrative determination from the Director of the 
Compensation, Pension, and Education Service, entitlement to 
service connection for bronchial asthma was granted.  A 30 
percent evaluation was assigned.  

Pursuant to the Board's February 1997 remand, the RO obtained 
copies of medical and other records the Social Security 
Administration (SSA) considered with regard to the award of 
disability benefits.  According to the decision, the 
veteran's disability began in May 1979.  It was determined 
that the veteran's claim of disabilities due to injuries 
sustained in an automobile accident prior to his retirement 
was well founded.  The records indicate that the veteran had 
been a business manager for 4 years, and had 18 years of 
education.  An examination revealed diagnoses of status post-
spinal fusion from C-3 through C-7, severe degenerative disc 
disease C3-C7, and asthma with normal pulmonary function 
studies and valves.  The veteran sustained injuries to his 
neck in an automobile accident in 1957, and the injury was 
later aggravated in 1977 in another automobile accident.  
Other records submitted included: a June 1979 report from Dr. 
Melvyn Ostrov, regarding the diagnosis and treatment of 
bronchial asthma since October 1972; 1979 orthopedic 
examination reports from Dr. Vicente Tormo; 1982 orthopedic 
treatment records from Dr. Charles B. Beaumont, regarding 
problems with recurrent neck pain, and degenerative changes; 
a March 1979 orthopedic examination report from Dr. D'Angelo; 
a 1982 SSA examination reflecting the opinion that the 
veteran's status had not changed from previous examinations; 
and letters from Dr. Arthur F. Sullivan, dated in 1979, 1980, 
1982 and 1983, reflecting his opinion that the veteran 
remained permanently disabled and was unable to work or 
perform physical labor.

In an October 1979 chest x-ray report, Dr. Mehdi S. Eslami 
noted the following findings: both lungs clear and well 
aerated; no evidence of infiltration or consolidation; both 
diaphragms high in their position, costophrenic sinuses 
intact; cardiac silhouette within normal limits; and cardiac 
thoracic ration 15/38 centimeters.  

In a November 1979 letter, Dr. Ostrov described the veteran's 
ongoing problems with bronchial asthma, and pointed out that 
the veteran had a significant orthopedic problem.  In a 1984 
letter, Dr. Sullivan opined that the veteran's cervical 
condition aggravated his respiratory disability since he had 
to use more forceful respiratory action in elevating the 
trapezius muscles.  Poor exercise tolerance was noted by Dr. 
Henry Borkowski, Jr., in a March 1990 letter.

In a January 1993 letter, Dr. Ostrov reported that the 
veteran's asthma had worsened since his myocardial infarction 
in 1989, and that the medications used aggravated his 
pulmonary condition.  His asthma remained unstable, and 
required more medications, including the frequent use of 
corticosteroids.  He had limited physical activity tolerance.  
It was determined that his pulmonary prognosis worsened given 
the pulmonary function tests of 1987 and 1993.  Significant 
deterioration of pulmonary function was also noted by Dr. 
Alexander J. Alvarez in a February 1993 letter.  Records from 
St. Mary's Hospital show that the veteran was hospitalized 
and treated in February 1993 for chronic obstructive 
pulmonary disease, asthma exacerbation, hypertension and 
coronary artery disease.

During his VA examination in April 1993, the veteran 
complained of dyspnea on exertion.  The examiner pointed out 
that the January 1993 pulmonary function studies revealed 
FEV-1 of 1.89 (56% predicted) and FVC of 2.96 (67% 
predicted), and that the May 1987 studies revealed FEV-1 of 
3.6 (99% predicted) and FVC if 4.32 (92% predicted).  The 
examiner determined that the disease was active, and 
diagnosed exercise induced component asthma.  By rating 
action of April 1993, a 60 percent evaluation was assigned.

On his VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), dated in May 1993, 
the veteran indicated that he received a college degree, and 
was awarded a master's degree in business administration in 
1970.  He reported that he was employed as a business manager 
of a vocational technical school from June 1975 until his 
retirement in May 1979.  During that period of employment, he 
worked 35 hours per week, lost four days due to illness, and 
his highest gross earnings were $2100 per month.  He worked 
as a management analyst for a state agency from April 1973 to 
June 1975.  During that period of employment, he worked 35 
hours per week, lost 2 days from illness, and his highest 
gross earnings were $1400 per month.  He stated that he 
retired due to the worsening of his asthma, which gradually 
got out of control in February 1993.  He also noted that he 
had been on steroid medication. 

Of record are letters from Dr. Alvarez dated in May 1994, 
December 1995 and May 1997.  In the May 1994 letter, Dr. 
Alvarez noted that the veteran was unable to perform a 
substantial amount of activity or work due to his severe 
asthmatic condition.  His most recent attacks had been 
frequent and severe in nature, and his exercise tolerance had 
significantly diminished.

In July 1994, the veteran testified that he had decreased the 
amount of physical activities such as painting his house and 
playing golf.  Regarding other activities, the veteran 
testified that he mowed the lawn with a key turn and self-
propelled mower, his primary activities included shopping, 
and that he was able to drive.  He also noted a reduction in 
mental keenness.  

According to his testimony, his condition began to 
deteriorate after 1965.  He mentioned that he weighed 181 
pounds, and stood 5 feet and 9 1/2 inches tall.  Prior to 
that time, he weighed  he had weighed 190 pounds, and was 
aiming for a weight of 175 pounds.  His last attack happened 
approximately 32 or 33 days prior to the hearing, because he 
had just completed a 27-day Prednisone regimen.  His attacks 
occur twice a week.  Sometimes he can go three weeks without 
one, and he has a severe one every so often.  He undergoes a 
16-day Prednisone treatment three to four times a year, and 
no particular season triggers the need for treatment.  His 
last hospitalization for asthma was in February 1993.  His 
allergy to dust around the house is treated with allergy 
injections, and he had been treated for allergies since his 
separation from service.

He testified that in 1979 he retired from his position as a 
business manager for a vocational technical school.  Since 
that time, he has been in receipt of SSA benefits.  He 
described his primary duties as handling inventory, payroll, 
property maintenance, and custodial duties.  Prior to his 
employment as a business manager, he worked as a systems 
estimator sales engineer for a systems supplier.  He was 
unable to return to the kind of work he used to do because he 
constantly gasps, and felt that others would become 
uncomfortable when he uses the inhaler.  He added that he 
lacks the physical stamina for employment.

When admitted for treatment at the Waterbury Hospital Health 
Center in April 1995, it was noted that he had a myocardial 
infarction in March 1995.  The admitting diagnosis was 
congestive heart failure, and there were secondary diagnoses 
of reactive airway disease and coronary artery disease.  The 
examiners suspected that the congestive heart failure was 
secondary to decreased EF (ejection fraction) with inferior 
wall myocardial infarction as well as bronchitis, which may 
have been unresolved with an increased WBC and a left shift.  
His reactive airway disease resolved nicely during admission.

In his September 1995 letter to Dr. Alvarez, Dr. John W. 
Brackett indicated that the second part of the sleep study 
was performed with nasal CPAP titration due to the 
significant incidence of sleep apnea.  The respiratory 
disturbance index was over 60 events per hour, and that at 9 
centimeters nasal CPAP he was well controlled with 
elimination of episodes and maintenance of normal oxygen 
saturation and cardiac rhythm.  Dr. Brackett recommended 
fitting the veteran with an appropriate nasal mask to use 
when sleeping, as well as performing nocturnal oximetry in 
the home to verify that he is well controlled. 

In his December 1995 letter, Dr. Alvarez continued to express 
his opinion that the veteran was unable to work.  Dr. Alvarez 
also mentioned the veteran's cardiovascular problems, and 
polymyalgia rheumatica which requires high doses of steroids 
to calm his muscular and arthralgic pains.

In accordance with the Board's June 1996 remand, a VA 
examination was conducted that August.  The veteran indicated 
that he had been treated with steroids for two episodes of 
acute exacerbation of his asthma.  He was being followed by a 
private physician, and treated with Albuterol and AeroBid 
puffs and Theo-Dur pills.  The veteran reported that had been 
experiencing progressive dyspnea since 1992.  The following 
was noted with regard to other medical conditions: severe 
coronary artery disease with inferior wall infarction in 
November 1989 and March 1995; angioplasty for left circumflex 
artery in March 1995; 100 percent stenosis of the right 
coronary artery; dislodgment of aortic plaque during 
angioplasty caused a right cardiovascular accident, and 
resulted in left upper extremity weakness and considerable 
loss of right eye vision; a history of hypertension dating 
back to 1970; polymyalgia rheumatica treated with steroids; 
sleep apnea and the nighttime use of a CPAP mask; and trauma 
to cervical spine and fusion.  

The examiner noted the following findings: well-developed and 
well-nourished; mildly dyspneic on exertion; 5 feet and 10 
inches tall, and a weight of 174 pounds; 72 pulse, 150/80 
blood pressure, and respirations 22; and lungs clear, no 
wheezes or rales.  An August 1996 pulmonary function test 
revealed normal pulmonary function.  The examiner opined that 
the combination of the veteran's serious medical problems 
rendered him unemployable.

In a May 1997 letter, Dr. Alvarez concluded that the 
veteran's breathing had become more difficult and painful 
during episodes of asthmatic incidents.  He attributed this 
increase to the 1977 aggravation of the neck injury sustained 
in 1957.  He also opined that the veteran's cardiovascular 
disease was the result of medications and anti-allergy 
injections used to treat the veteran's asthma.  According to 
Dr. Alvarez, the veteran's general physical condition 
continued to deteriorate.  The veteran had to sleep with a 
CPAP machine due to sleep apnea.  He had been using a 
Pulmaire machine and was taking two treatments each day to 
control and avoid or minimize attacks.  In general, 
additional treatment was being used if there was difficulty 
breathing.  Since 1990, the veteran had been in a cardiac 
rehabilitation program which required the completion of 
aerobic exercises three times a week to increase his 
cardiovascular and respiratory system.  Dr. Alvarez opined 
that the veteran is unable to perform gainful work because 
his respiratory system had deteriorated to the point that his 
energy level was low in spite of aerobic exercising and the 
continued use of medications.  Dr. Alvarez advised against 
any physical work since it would lead to further 
deterioration of the veteran's physical condition. 

In an April 1997 sleep study report, Dr. Kanagatnam Jega 
reported the following: documented obstructive sleep apnea, 
many of them prolonged but with only slight oxygen 
desaturation with frequent arousals and disturbed sleep 
architecture; CPAP with 9 CM of water more or less eliminated 
the obstructive apnea and hypopnea but the periodic limb 
movements with leg jerks, some of them prolonged, were not 
associated with the respiratory events or oxygen desaturation 
most of the time; CPAP almost completely eliminated his 
snoring; and several PVC's were noted throughout the study.  
The physician referred to the possibility of an evaluation to 
determine if there is a nasal obstruction.  

Pursuant to the Board's March 1998 remand, the veteran was 
afforded a VA examination that July.  The examiner noted that 
the veteran's asthma chronic obstructive pulmonary disease 
history was notable for a 45 pack-year history of smoking 
which the veteran quit over 30 years ago.  His obstructive 
lung disease had been well controlled on a regimen of 
Albuterol via nebulizer two to three times per day, and 
Azmacort metered dose inhaler three puffs three times per 
day.  He had been treated with Theophylline which had been 
discontinued six months earlier.  There was a mild 
exacerbation of the obstructive lung disease in January and 
February 1998, and he was treated with antibiotics, increased 
bronchodilators and a taper of oral steroids.  Since that 
time the veteran had done reasonably well on the medical 
regimen described.  

The pulmonary function tests revealed forced vital capacity 
of 4.5 (107% of predicted), FEV-1 3.1L (112% of predicted), 
FEV-1/FVC ratio 69%.  There was no significant response to 
bronchodilator.  Static lung volumes were within normal 
limits, and the diffusing capacity was normal.  The examiner 
commented that the tests were consistent with mild 
obstructive airway disease without a significant response to 
bronchodilator.  The veteran's vital signs were blood 
pressure of 156/90, pulse of 65 and regular, respirations 12, 
and a weight of 181 pounds.  Examination of the neck revealed 
no elevated jugular venous pressure.  There were few 
bibasilar rales, greater on the right.  The heart was 
regular, S1 and S2, no gallops, murmurs or rubs.  There was 
no clubbing, cyanosis or edema of the extremities.  

The examiner referred to the veteran's cardiovascular 
problems and noted that he was compliant with his medical 
regimen.  The veteran could tolerate a mild to moderate 
degree of exercise within his somewhat limited capacity.  He 
is unable to perform any substantial degree of work beyond 
what he gets in his cardiac rehabilitation program.  The 
examiner commented that from the lack of reversibility on 
pulmonary function testing, that the obstructive airway 
disease has been controlled as well as possible on the 
current medical regimen.  The examiner also noted that his 
cardiac regimen appeared to be optimal treatment of the 
moderately reduced ejection fraction.  There was no evidence 
that his clinical condition would improve over subsequent 
years, but it is hoped that he would maintain his current 
functional status if he remained vigilant to his health.  The 
examiner opined that the veteran's cardiac condition was more 
of a detriment to his employability versus the asthma.  

Legal Analysis

The veteran's claims are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed and that VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

Service connection is currently in effect for bronchial 
asthma, and a 60 percent evaluation is assigned under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  
Since the denial of this claim in 1994, amendments were made 
to the rating criteria used to evaluate the service-connected 
disability at issue.  The new rating criteria took effect on 
October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As directed in the Board's February 
1997 remand, the RO addressed the new rating criteria in the 
most recent supplemental statement of the case dated in 
August 1997.  Therefore, the veteran has been informed of the 
new criteria and their application.  

The Court has also stated that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, the application of 
the old and the new rating criteria does not result in the 
assignment of a higher evaluation.  

Under the old version of Diagnostic Code 6602, a 60 percent 
evaluation was assigned for severe bronchial asthma with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on slight exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A maximum evaluation of 100 percent was warranted 
for pronounced bronchial asthma with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.

In this case, the Board finds that the criteria for a 100 
percent rating under the old version of DC 6602 have not been 
met.  As noted on the most recent examination of July 1998, 
the veteran's asthma is well controlled on his medication 
regimen and he only suffered a mild exacerbation of his 
condition in January-February 1998 with continued control 
after that.  Given the reported findings, the degree of 
disability is adequately described by the criteria listed for 
the current evaluation of 60 percent.  Therefore, there is 
not a question as to which evaluation is to apply.  38 C.F.R. 
§ 4.7 (1998).  

Under the current version of Diagnostic Code 6602, a 60 
percent evaluation is assigned for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
maximum evaluation of 100 percent is assigned for FEV-1 less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

Given the findings noted on the most recent VA examination of 
July 1998, it has not been shown that the FEV and FEV-1/FVC 
readings meet or more closely approximate those required for 
a 100 percent rating under the new version of DC 6602.  Since 
the condition is described as well controlled and the veteran 
only suffered a mild exacerbation in 1998, it is reasonable 
to conclude that he does not suffer from more than one attack 
per week with episodes of respiratory failure.  It is not 
shown that the daily use of Azmacort and Albuterol meets the 
requirement of daily use of systemic (oral or parenteral, 
i.e., pills or injections) high dose corticosteroids or 
immuno-suppressive medications.  The Board finds that the 
requirements for a 100 percent rating have not been met, and 
the evidence does not show that the criteria for a 60 percent 
rating do not adequately describe the degree of disability.  
Therefore, there is not a question as to which of the 
evaluations should apply.  38 C.F.R. § 4.7 (1998).  

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 60 percent for 
service-connected bronchial asthma, therefore the application 
of the benefit of the doubt doctrine contemplated by 38 
U.S.C.A. § 5107 (West 1991) is inappropriate in this case.  

Generally, under 38 C.F.R. § 3.340(a)(1) (1998), total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  The objective criteria are set forth 
in 38 C.F.R. § 3.340(a)(2) (1998), and provide for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) are met. 

Under 38 C.F.R. § 4.16 (1998), total disability ratings may 
be assigned in cases where the schedular rating is less than 
a total rating, as long as the veteran's disabilities meet 
specified rating levels, and the veteran is unable to follow 
a gainful occupation as a result of these disabilities.  If 
there is one disability, that disability shall be evaluated 
at 60 percent or more.  If there is more than one disability, 
at least one must be rated at 40 percent or more, and the 
combined rating must be 70 percent or more.

In this case, bronchial asthma is the veteran's sole service-
connected disability.  Since this disability is currently 
rated as 60 percent disabling, he meets the threshold 
schedular requirements for a total compensation rating based 
on individual unemployability.  38 C.F.R. § 4.16(a) (1998).  
However, the evidence does not show that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected bronchial 
asthma.  

As shown by the evidence, the veteran's service-connected 
bronchial asthma has resulted in some limitations in his 
activities.  Except for a mild exacerbation in 1998, the 
veteran's condition has been noted to be well controlled.  
Looking solely at this disability, it appears that the 
average person with such a respiratory condition may be 
precluded from work involving intense physical labor, but 
could actually perform duties that are sedentary in nature.  
The evidence also indicates that the veteran is not 
individually precluded from employment due to his service-
connected bronchial asthma.  

As per the Board's request in the March 1998 remand, because 
Dr. Alvarez in his May 1997 letter had opined that the 
veteran's inability to work was due to his respiratory 
disability, the VA examiner addressed the specific issue of 
whether the veteran's service-connected bronchial asthma 
alone precludes him from securing substantially gainful 
employment.  The July 1998 VA examination report reflects the 
examiner's opinion that the veteran's cardiac condition was 
more of a detriment to his employability than the asthma.  
This opinion is more persuasive as the record shows the 
veteran first became unemployable due to orthopedic 
disability, and has since suffered two heart attacks, 
congestive heart failure, and a disabling stroke.  

Although the award of SSA disability benefits is pertinent to 
his claim for a total rating for VA compensation purposes 
based on individual unemployability, the decision of the SSA 
is not controlling on VA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  As discussed above, the veteran's SSA award 
was predominantly based on orthopedic disabilities aggravated 
in an automobile accident in the 1970s, and that the medical 
evidence at that time indicated that his asthma was under 
control.  In this case, the medical records and the 
information provided by the veteran on his VA Form 21-8940, 
indicate that the condition worsened in early 1993, many 
years after his retirement in 1979.

As the Board pointed out in the March 1998 remand it is clear 
that in addition to his bronchial asthma, the veteran suffers 
from nonservice-connected disabilities such as polymyalgia 
rheumatica, cervical spine trauma, severe coronary artery 
disease with congestive heart failure and history of 
myocardial infarctions and cerebrovascular accident, and 
sleep apnea.  Clearly the combination of the service-
connected bronchial asthma and nonservice-connected 
conditions impedes the veteran's ability to secure gainful 
employment, and such impediment was noted by the VA examiner 
in 1996 as well as the veteran's treating physicians.  Under 
38 C.F.R. § 4.16(b), the veteran's employment history, 
educational and vocational attainment and all other factors 
having a bearing on this issue are for consideration, but 
neither nonservice-connected disabilities nor advancing age 
may be considered under 38 C.F.R. §§ 3.341(a) and 4.19.  
Therefore, given the opinion expressed by the examiner in 
July 1998 and the remainder of the evidence, it can be 
concluded that the impairment produced by the bronchial 
asthma alone is not sufficient to prevent the veteran from 
performing some work similar to his former positions as 
business manager or management analyst, that is consistent 
with his education.  Furthermore, the percentage rating 
assigned for his bronchial asthma service-connected is 
recognition that there is difficulty in obtaining or 
retaining employment, and this factor is considered in the 
assigned schedular ratings. 38 C.F.R. § 4.1 (1998).

The Board notes that Dr. Alvarez opined in May 1997 that the 
veteran's asthma medications had caused his cardiovascular 
disease.  The RO obtained an opinion, and in October 1998 
denied secondary service connection for coronary artery 
disease.  A notice of disagreement has not been received.

The evidence establishes that the veteran's service connected 
bronchial asthma alone is not of such a nature and severity, 
bearing in mind his occupational and educational background, 
to prevent gainful employment in the area of his work 
experience and educational training.  He is not individually 
unemployable by reason of his service-connected disability 
alone, and a total rating for compensation purposes is not 
warranted.  Here, the preponderance of the evidence is 
against the claim for a total rating for compensation 
purposes based on individual unemployability, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case. 


ORDER

Entitlement to an evaluation greater than 60 percent for 
service-connected bronchial asthma has not been established, 
and the appeal is denied.  

Entitlement to a total rating based on individual 
unemployability has not been established, and the appeal is 
denied. 




		
	J. E. Day
	Member, Board of Veterans' Appeals

- 16 -


